Contrary to the defendant’s contention, the Supreme Court properly denied his motion to dismiss the indictment based on preindictment delay. The People established, inter alia, good cause for the delay and that the other relevant factors favor the prosecution (see People v Decker, 13 NY3d 12 [2009]; People v Taranovich, 37 NY2d 442 [1975]; People v Finkelstein, 75 AD3d 652 [2010]; People v Jones, 267 AD2d 250 [1999]; People v Lee, 234 AD2d 140 [1996]).
The defendant’s remaining contention is without merit. Mastro, J.E, Dillon, Balkin and Miller, JJ., concur.